     Case: 0:15-cv-00067-DLB Doc #: 10 Filed: 07/12/19 Page: 1 of 2 - Page ID#: 37




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                      ASHLAND

CIVIL ACTION NO. 15-CV-00067-DLB

UNITED STATES OF AMERICA                                                                PLAINTIFF



v.                      UNITED STATES’S NOTICE OF DISMISSAL



RICHARD E. PAULUS, M.D.                                                               DEFENDANT

                                             ******

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), the United States provides

notice that it is voluntarily dismissing this False Claims Act action against the Defendant, Dr.

Richard E. Paulus. As background, the United States notes that this civil action was filed in

parallel to a criminal health care fraud indictment of the Defendant in September 2015. The

parties jointly moved to stay this action pending resolution of the criminal case, and the Court

entered an Order to that effect on October 21, 2015. [D.E. 5: Order.] Following trial and

numerous post-trial proceedings, judgment against the Defendant was finally entered in the

criminal case on May 3, 2019. See United States v. Paulus, No. 15-cr-15-DLB, D.E. 381. As

part of that judgment, the Defendant was ordered to pay $1,156,120.23 in restitution to various

health insurance programs, including Medicare and Kentucky Medicaid, the alleged victims in

this action. Id. Under the circumstances, the United States submits that further litigation of this

parallel False Claims Act suit would not be in the interest of justice or the best interests of the

United States, and therefore voluntarily dismisses the action.
  Case: 0:15-cv-00067-DLB Doc #: 10 Filed: 07/12/19 Page: 2 of 2 - Page ID#: 38




                                                  Respectfully Submitted,

                                                  ROBERT M. DUNCAN, JR.
                                                  UNITED STATES ATTORNEY

                                           By:    s/ Paul McCaffrey
                                                  Paul McCaffrey
                                                  Assistant United States Attorney
                                                  260 W. Vine St., Suite 300
                                                  Lexington, Kentucky 40507-1612
                                                  (859) 685-4820
                                                  Paul.McCaffrey@usdoj.gov



                                CERTIFICATE OF SERVICE

       On July 12, 2019, I electronically filed this document through the ECF system which

provided notice to counsel of record.

                                                  s/ Paul McCaffrey
                                                  Assistant United States Attorney




                                                  2
